 

Case 20-10343-LSS Doc 4978 Filed 05/25/21 Pagelof3

May 18, 2021 FIL Fp
Justice Lavri Selber Silverstein 2021 MAY 25 AM 8: 54,

BSA Bankruptcy Case

824 Market Street 6th Floor US BANKSuoR A

Wilmington, DE 19801 DISTRICT OF yee Cour?
-1 UP DEL AWARE

Re: Claim Number i (Please Redact All Personal Contact Information)

During my childhocd, ever since I can remember, I have been suffering
physical abuse from my father, emotional abuse from my mcther, and neglect
by both. Together with my younger sister, we were a very poor and dysfunctional
family.

My parents were both "starving artists" om the art show circuit. We would
camp-ouvt at art-shows hosted by shopping malls. I was about 6 years old and
left to my own devices. Free reign of the mall with no food or supervision.

I would dig through the McDonald's trash locking for the occassional Monopoly
instant-win game pieces. These afforded me a free hamburger or small fries or
soda. Any of these were a lifesaver. I was so hungry. I don't know what they
(my parents) fed my sister.

Many of these shows occurred in the winter or at high elevations. Camping
in the ccld and snow was miserable. Sleeping in the cabover camper was
impossible, as the material my father used to build it, being that corrugated
fiberglass greenhouse material, did little to insulete from the cold.

Even when my parents gave up on the art shows, we would still move every
6 months. We lived all over the Greater Sacramento Area. I attended 13 grade
schools. School bullies took notice of me. They would pick on me and fight me.
In daycare, three of them tackled me, breaking my leg. After moving from school
to school and apartment to apartment so much, I stopped making friends because
it hurt so bad to leave them. I withdrew from secial interaction. My grades
suffered and the abusive cycle that was my family got worse and worse.

When I was almost 8, my parents took my sister and I to a Citrus Heights
Community Church (cr Carmichael Community Church) where they went to adult
worship services, my sister to kids bible class, and sent me to find my age -
grade bible class. Instead, I found a large gymnasium-looking rocm fvll of rows
of Boy Scouts of America (B3SA) troops. I had always wanted to be accepted by a
group like these; to live a positive life with nurturance... like everyone else

seemed to be living. I saw that along with all of the boys who were in uniform,

there were a few boys in their regular clothes who lined-up in ranks with them.
 

 

 

 

Case 20-10343-LSS Doc 4978 Filed 05/25/21 Page2of3

An older boy asked me if I wanted to join. I told him that my parents and I
didn't have any money. The boy placed me into a line of Scouts that looked to
be my age. Two of the other hoys were lined up in ranks beside me. An adult
male in a Scout Leader uniform asked me about my lack cf uniform and what troop

I belonged to. I told him that I didn't belong to a trocp, that I wanted to,

nt + i £ fees

  

keep "our" activity secret because "we" would get in trouble. I lost my desire

for BSA involvement and never went back. I was also very ashamed and never
told anyone what he had done, not even my parents.

This instance of child sexual abuse robbed me of my innocence and the
remainder cf my childhood. It perverted my thinking to an array of different
directions: sexually toward my sister; masturbation; seeking pornography;
abusive toward animals; etc.

My parents diverced when I was eleven. My father left my sister and I
with my mother. I was getting beat-up and in trouble left and right in school.
Then I was out cf control at home. My mother sent me to live with my father
at his mother’s house. My life became a living hell: long walks to school;
bullies; physical abuse by my father; starvation; bedwetting; abusing or
killing animals; physical or emotional abuse by my grandmother; my grandmother
even put a lock and chain on the refrigerator. Oftentimes the cnly focd I haa
came from an almond tree and the tender shoots of grass.

At age 13, I threw a stapler across the classroom, striking my bully
directly in the nose. I went to juvenile hall and was charged with assault
with a deadly weapon. Then, disowned by my father and extended family, I was
sent to a group home for boys, full of more bullies. After 18 months, I ran
away. The court allowed me to live with my mother and sister. A short time
later, I hit my sister, violaticg probation, and was sent back into the group
home and foster home circuit.

At age 16, I became sexually promiscuous with dozens of girls; many of
which must have been abused as children, for they were promiscuous themselves.
From age 16 to 19 it was easy to smoke tobacco, drink elcohol, smoke marijuana,
drop LSD, snort or smoke crank or crystal methamphetamine. I shoplifted, breke
into cars, stcle, joyrede, sold drugs, snuck into movie theatres, dined and

dashed, and dumpster-dived, just to name e few. I was a hellion.

 
Case 20-10343-LSS Doc 4978 Filed 05/25/21 Page 3of3

When I was 19, I had an ounce of crystal meth, which fueled a 2-week long
party. During this time I formed a relationship with a 13 year old latina
named J she was the most beautiful, most sexually developed, voracicus
and voluptuous woman I had ever met. I fell hard for her. After a month, she
was gone - off to other conquests. I could never find her again and no other
woman since has taken her place.

Many years later, at age 38, I had an inappropriate relationship with my
36 year old girlfriend's 15 year old daughter. I believe that my faulty
boundary issue here, leading to my 32 year prison conviction, is a result of
cascading and compiling issues experienced during my childhood. My physical
abuse at the hands of my father, emotional abuse by my mother, neglect and
abandonment by both, constant physical and mental abuse by bullies, only added
to the sexual abuse trauma that I experienced by the BSA troop leader at 8.
Had the BSA molest never occurred, the subsequent negative events in my life
may never have had a sexual component to them.

I may not have become sexually active at 16. I likely would not have been
with those dozens of promiscuous girls. I wouln'd have net I wouldn't
have developed boundary issues that resulted in my current prison sentence
and cold shoulders from all of my relatives. I can attribute all of the sexual
components that fracture my life to the BSA troop leader who thought it was

appropriate to "take care of my fees" in that way.

I firmly agree with my representatives, the AVA Law Group, Inc., et al.
that the BSA reorganization plan is insufficient. It is a non-starter, the BSA
can do better, and the BSA has forfeited its right to continue to control the
bankruptcy process. Nearly 100,000 victims have come forward in claim against
the BSA. It is time to properly compensate us for our victimization over these
decades of sexual abuse. I pray the Court awards significant damages from the

BSA, its holdings, facilities, and insurers. Thank you.

 

 
